 



EXHIBIT 10.1
PIER 1
UMBRELLA TRUST

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              PAGE   PREAMBLE     2            
     
 
        ARTICLE I Effective Date; Duration     4                  
 
                  1.01    
Effective Date and Trust Year
    4             1.02    
Duration
    4             1.03    
Irrevocability
    5             1.04    
Special Circumstance
    6                  
 
        ARTICLE II Trust Fund and Funding Policy     8                  
 
                  2.01    
Contributions
    8             2.02    
Investments and Valuation
    12             2.03    
Subtrusts
    17             2.04    
Recapture of Excess Assets
    17             2.05    
Substitution of Other Property
    18             2.06    
Administrative Powers of Trustee
    19                  
 
        ARTICLE III Administration     22                  
 
                  3.01    
Committee; Company Representatives
    22             3.02    
Payment of Benefits
    23             3.03    
Disputed Claims
    25             3.04    
Records
    25             3.05    
Accountings
    25             3.06    
Expenses and Fees
    26                  
 
        ARTICLE IV Liability     26                  
 
                  4.01    
Indemnity
    26             4.02    
Bonding
    27                  
 
        ARTICLE V Insolvency     27                  
 
                  5.01    
Determination of Insolvency
    27             5.02    
Rights of Creditors
    27             5.03    
Effect of Insolvency
    28             5.04    
Termination of Insolvency Status
    28             5.05    
Creditors’ Claims During Solvency
    28                  
 
        ARTICLE VI Successor Trustees     29                  
 
                  6.01    
Resignation and Removal
    29             6.02    
Appointment of Successor
    29             6.03    
Accountings; Continuity
    30  

i



--------------------------------------------------------------------------------



 



                                              PAGE   ARTICLE VII General
Provisions     30                  
 
                  7.01    
Interests Not Assignable
    30             7.02    
Amendment
    31             7.03    
Applicable Law
    31             7.04    
Agreement Binding on All Parties
    31             7.05    
Notices and Directions
    31             7.06    
No Implied Duties
    32             7.07    
Gender. Singular and Plural
    32                  
 
        ARTICLE VIII INSURER     32                  
 
                  8.01    
Insurer Not a Party
    32             8.02    
Authority of Trustee
    32             8.03    
Contract Ownership
    32             8.04    
Limitation of Liability:
    33             8.05    
Change of Trustee
    33                  
 
        APPENDIX A   Assumptions and Methodology for Calculations Required Under
2.01 and 2.04        

ii



--------------------------------------------------------------------------------



 



INDEX OF TERMS

              TERM   SECTION   PAGE    
Act
  1.04-3(a)     7  
 
       
Board
  1.03-2     5     Change in Control        
 
  1.04-3     7  
Company
           
 
  Heading     2  
Contracts
           
 
  2.02-1     12  
Default
           
 
  1.04-5     7  
ERISA
           
 
  Preamble     4  
Excess Assets
           
 
  2.04-2     18  
Insurer
           
 
  2.02-1     12  
Investment Manager
           
 
  2.02-4     14  
Participants
           
 
  Preamble     2  
Payment Schedule
           
 
  2.01-5     10  
Pier 1
           
 
  Heading     1  
Pier 1 (U.S.)
           
 
  Heading     1  
Plans
           
 
  Preamble     2   Potential Change in Control        
 
  2.01-7     11  
Segregated Fund
           
 
  2.02-4     14  

iii



--------------------------------------------------------------------------------



 



              TERM   SECTION   PAGE    
SERP
           
 
  Preamble     2  
Solvency
           
 
  5.05-2     29   Special Circumstance        
 
  1.04-2     6  
Subtrust
           
 
  2.03-1     17  
Tax Funding
           
 
  1.03-3     6  
Trust Agreement
           
 
  Heading     1  
Trustee
           
 
  Heading     1   Written Consent of Participants        
 
  1.03-4     6  

iv



--------------------------------------------------------------------------------



 



PIER 1
UMBRELLA TRUST
December 21, 2005
     This Trust Agreement (herein so called) is made and entered into by and
between Pier 1 Imports, Inc., a Delaware corporation (“Pier 1”); Pier 1 Imports
(U.S.), Inc., a Delaware corporation (“Pier 1 (U.S.)”); and Pier 1 Services
Company (“Pier 1 Services”) on the one hand, and Wachovia Bank National
Association (the “Trustee”), on the other hand. This Trust Agreement is a
restatement of the trust agreement dated February 12, 1992 between Pier 1 and
Pier 1 (U.S.) and Security Pacific Bank Oregon, the predecessor in interest to
the Trustee (the “Prior Trust Agreement”).
     The term “Company,” when used herein, means Pier 1 (U.S.), Pier 1 Services
and any parent, subsidiary or affiliate of Pier 1 participating in the Plan. For
purposes of this trust, Pier 1 (U.S.), Pier 1 Services and each participating
parent, subsidiary or affiliate shall be considered separate Companies and each
separate corporation shall be treated as the Company only with respect to its
own employees and its own contributions to the trust.
     The Company hereby establishes with the Trustee a trust to hold all monies
and other property, together with the income thereon, as shall be paid or
transferred to it hereunder in accordance with the terms and conditions of this
Trust Agreement. The Trustee hereby accepts the trust established under this
Trust Agreement and agrees to hold, IN TRUST, all monies and other property
transferred to it hereunder for the uses and purposes and upon the terms and
conditions set forth herein, and the Trustee further agrees to discharge and
perform fully and faithfully all of the duties and obligations imposed upon it
under this Trust Agreement. If there is more than one trust with separate
Trustees, each Trustee shall have liability only for the trust for which it is
Trustee, and the Trustees shall not be deemed to be co-Trustees.

1



--------------------------------------------------------------------------------



 



PREAMBLE
     The Company has adopted the following plans (each a “Plan” and collectively
the “Plans”), which shall be subject to this trust:

  •   Pier 1 Imports, Inc. Supplemental Executive Retirement Plan (the “SERP”)  
  •   Pier 1 Imports, Inc. Supplemental Retirement Plan (the “SRP”)     •   Pier
1 Benefit Restoration Plan I (the “BRP I”)     •   Pier 1 Benefit Restoration
Plan II (the “BRP II”)

     References in this Trust Agreement to the “Committee” which relate to a
particular Plan shall refer to the administrative person or body which
administers that Plan and, if the reference does not relate to a particular
Plan, shall refer to all of such Committees. If, however, the Company appoints a
separate administrative person or body to administer this Trust Agreement,
references in this Trust Agreement to the Committee shall refer to such
administrative person or body which is appointed to administer this Trust
Agreement, unless the context clearly indicates otherwise.
     The participants who are covered by this Trust Agreement (“Participants”)
shall be all persons who are participants in one or more of the Plans prior to a
Special Circumstance, unless the Company specifically designates only specified
individuals or groups as Participants covered by this Trust Agreement. After a
person becomes a Participant covered by this Trust Agreement, such person will
continue to be a Participant at all times thereafter (including after retirement
or other termination of service) until all benefits payable to such Participant
under all Plans in which he is a participant have been paid, the Participant
ceases to be entitled to benefits from any of the Plans, or the Participant’s
death, whichever occurs first. The term “Participants” shall not include any
beneficiaries of Participants.
     At any time prior to a Special Circumstance, the Company may, by written
notice to and consent of the Trustee, cause additional plans to become Plans
subject to this Trust Agreement or

2



--------------------------------------------------------------------------------



 



cause additional participants in one or more of the Plans to become Participants
covered by this Trust Agreement. Upon and after a Special Circumstance, the
Company may not add any additional plans or participants to this Trust
Agreement.
     The Company shall provide the Trustee with certified copies of the
following items: (i) the documents for all Plans; (ii) all amendments to all
Plans promptly upon their adoption; and (iii) lists and specimen signatures of
the members of the Committee(s) which administer the Plans and this Trust
Agreement and any other Company representatives authorized to take action in
regard to the administration of the Plans and this trust, including any changes
in the members of such Committee(s) and of such other representatives promptly
following any such change. The Company shall also provide the Trustee at least
annually with a list of all Participants in each of the Plans who are covered by
this Trust Agreement.
     The purpose of this trust is to give Participants greater security by
placing assets in trust for use only to pay benefits under the Plans to
Participants or, if the Company becomes insolvent, to pay creditors. The Company
shall continue to be liable to Participants to make all payments required under
the terms of the Plans to the extent such payments are not made from this trust.
Distributions made from this trust to Participants or their beneficiaries shall,
to the extent of such distributions, satisfy the Company’s obligations to pay
benefits to Participants and their beneficiaries under the Plans. The Trustee
shall have no responsibility for the tax effects of the establishment,
maintenance or operation of this trust or for filing any tax returns or reports
(other than Form 1041 and Schedule K-l for the trust).
     The Trust is intended to be a grantor trust, of which the Company is the
grantor (within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, (the “Code”)) and
shall be construed accordingly. The Company hereby agrees to report all items of
income, deductions and credits of the trust on its own income tax returns; and
the Company shall have no right to any distributions from the trust or any claim
against the trust for funds necessary to pay any income taxes which the Company
is required to pay on account of reporting the income of the trust on its income
tax returns. No contribution to or income of the trust is intended to be taxable
to Participants until benefits are distributed to them.

3



--------------------------------------------------------------------------------



 



     The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan participants and general creditors as herein
set forth. Participants of the Plans and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plans and this Trust Agreement shall be mere
unsecured contractual rights of participants of the Plans and their
beneficiaries against the Company. Any assets held by the Trust will be subject
to the claims of the Company’s general creditors under federal and state law in
the event of Insolvency, as defined in Section 5.01 herein.
     The Plans are intended to be “unfunded” and maintained “primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” for purposes of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and as such are intended not to be
covered by Parts 2 through 4 of Subtitle B of Title I of ERISA (relating to
participation and vesting, funding and fiduciary responsibility). The existence
of this trust is not intended to alter this characterization of the Plans.
ARTICLE I
Effective Date; Duration
     1.01 Effective Date and Trust Year
          This restatement of the Prior Trust Agreement shall become effective
as of the date set forth on page 1 above. For tax purposes the trust year shall
coincide with the Company’s tax year. For financial reporting purposes the trust
year shall coincide with the Company’s fiscal year. The Company shall report any
change in its fiscal year to the Trustee.
     1.02 Duration
          This trust shall continue in effect until all assets of the trust fund
are exhausted through distribution of benefits to Participants, payment to
creditors in the event of insolvency, payment of fees and expenses of the
Trustee, and return of remaining funds to the Company pursuant to 1.03-1.
Notwithstanding the foregoing, this trust shall terminate on the day before

4



--------------------------------------------------------------------------------



 




twenty-one years after the death of the last survivor of all present or future
Participants who are now living and those persons now living who are designated
as beneficiaries of any such Participants in accordance with the terms of any of
the Plans.
     1.03 Irrevocability
          1.03-1 Except as otherwise provided in this 1.03, the trust shall be
irrevocable until all benefits payable under the Plans to Participants who are
covered by this Trust Agreement are paid. The Trustee shall then return to the
Company any assets remaining in the trust.
          1.03-2 If the existence of this trust or any Subtrust (as such term is
hereinafter defined) is held to be ERISA Funding or Tax Funding by a federal
court and appeals from that holding are no longer timely or have been exhausted,
this trust or such Subtrust shall terminate. The board of directors of Pier 1
(the “Board”) may also terminate this trust or any Subtrust if it determines,
based on an opinion of legal counsel which is satisfactory to the Trustee, that
either (i) judicial authority or the opinion of the U.S. Department of Labor,
Treasury Department or Internal Revenue Service (as expressed in proposed or
final regulations, advisory opinions or rulings, or similar administrative
announcements) creates a significant risk that the trust or any Subtrust will be
held to be ERISA Funding or Tax Funding or (ii) ERISA, the Code or any other
applicable law or regulation requires the trust or any Subtrust to be amended in
a way that creates a significant risk that the trust or such Subtrust will be
held to be ERISA Funding or Tax Funding, and failure to so amend the trust or
such Subtrust could subject the Company to material penalties. Upon any such
termination provided for in this Section 1.03-2, the assets of each terminated
Subtrust remaining after payment of the Trustee’s fees and expenses shall be
distributed as follows:
     (a) Such assets shall be transferred directly by the Trustee to a new trust
established by the Company which is not deemed to be ERISA Funding or Tax
Funding, but which is similar in all other respects to this trust, if the
Company determines that it is possible to establish such a trust.
     (b) If the Company determines that it is not possible to establish the
trust in (a) above, then the assets shall be distributed to the Company.

5



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, the Trustee shall distribute benefits
under the Plans to a Participant to the extent that a federal court has held
that the interest of the Participant in this trust causes such benefits to be
includible for federal income tax purposes in the gross income of the
Participant prior to actual payment of such benefits to the Participant and
appeals from that holding are no longer timely or have been exhausted. The
provisions of this paragraph shall also apply to any beneficiary of a
Participant.
          1.03-3 This trust is “Tax Funding” if it causes the interest of a
Participant in this trust to be includible for federal income tax purposes in
the gross income of the Participant prior to actual payment of benefits under
the Plans to the Participant.
          This trust is “ERISA Funding” if it prevents any of the Plans from
meeting the “unfunded” criterion of the exceptions to application of the
provisions of Parts 2 through 4 of Subtitle B of Title I of ERISA for plans that
are unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
          1.03-4 “Written Consent of Participants” means, for the purposes of
this Trust Agreement, consent in writing, obtained by the Committee, of
Participants who (i) are a majority in number and (ii) have more than fifty
percent (50%) in value of the accrued and vested benefits, of the Participants
in each Subtrust under this Trust Agreement on the date of such consent.
     1.04 Special Circumstance
          1.04-1 Upon the occurrence of a Special Circumstance described in
1.04-2, the trust assets shall be held for Participants who had accrued benefits
under the Plans before the Special Circumstance occurred, including benefits
accrued for such Participants after the Special Circumstance. However, the
occurrence of a Special Circumstance shall not alter in any manner the timing or
form of benefit payments under the Plans.
          1.04-2 A “Special Circumstance” shall mean a Change in Control (as
defined in 1.04-3) or a Default (as defined in 1.04-5).

6



--------------------------------------------------------------------------------



 



          1.04-3 A “Change in Control” shall be deemed to occur if:
     (a) any “person” (as defined in Section 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934 (the “Act”)) becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Act) of securities of Pier 1, or
of a corporation directly or indirectly holding securities of the Company, in
either case representing 35% or more of the voting power of the outstanding
securities of Pier 1 having the right under ordinary circumstances to vote at an
election of the Board; or
     (b) there shall occur a change in the composition of a majority of the
Board within a two-year period which change shall not have been affirmatively
approved by a majority of such Board as constituted immediately prior to the
commencement of such period; or
     (c) at any meeting of the stockholders of Employer called for the purpose
of electing directors, a majority of persons nominated by the Board for election
as directors shall fail to be elected.
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur as a result of any occurrence described in (a) above, if directors who
were a majority of the members of the Board prior to such occurrence determine
that the occurrence shall not constitute a Change in Control within one year
after the transaction and furnish written notice to the Trustee of such
determination.
          1.04-4 For purposes of this Trust Agreement, a Change in Control shall
also be deemed to have occurred when the Trustee makes a reasonable
determination to that effect on its own initiative or upon receipt by the
Trustee of written notice to that effect from the Company. The Chief Executive
Officer of the Company or the Board shall furnish written notice to the Trustee
when a Change in Control occurs under 1.04-3.
          1.04-5 A “Default” shall mean a failure by the Company to contribute,
within 30 days of receipt of written notice from the Trustee, any of the
following amounts:

7



--------------------------------------------------------------------------------



 



     (a) The full amount of any insufficiency in assets of any Subtrust that is
required to pay any premiums or loan interest payments on insurance contracts
which are held in the Subtrust; or
     (b) The full amount of any insufficiency in assets of any Subtrust that is
required to pay any Plan benefit that is payable upon a direction from the
Committee pursuant to 3.02-3 or upon resolution of a disputed claim pursuant to
3.03-2 and that is not paid directly by the Company.
If, after the occurrence of a Default, the Company at any time cures such
Default by contributing to the trust all amounts which are then required under
subparagraphs (a) and (b) above, it shall then cease to be deemed that a Default
has occurred or that a Special Circumstance has occurred by reason of such
Default.
ARTICLE II
Trust Fund and Funding Policy
2.01 Contributions
          2.01-1 In its discretion and notwithstanding any other provision
hereof, the Company may at any time contribute to the trust such amounts or
assets as the Committee may reasonably decide are necessary to provide security
for all benefits under all Plans which are payable to Participants covered by
this trust and to provide for future administration and operation expenses of
the trust, including, but not limited to, the contributions specifically
permitted at 2.01-3.
          2.01-2 Whenever the Company makes a contribution to the trust, the
Company shall designate which of the Plans and which Subtrust(s) to which such
contribution (or designated portions thereof) shall be allocated. The Company
may also make contributions to a special reserve for payment of future fees and
expenses of the Trustee and future trust fees and expenses for legal and
administrative proceedings. The Company shall designate a separate Subtrust to
receive such contributions, which shall be distinct from the other Subtrusts
established for the Plans.

8



--------------------------------------------------------------------------------



 



          2.01-3 The Company may, upon the occurrence of a Special Circumstance
(as defined in 1.04-2) or a Potential Change in Control (as defined in 2.01-7),
contribute to the trust all or a portion of the sum of the following:
     (a) The present value of the remaining premiums and the interest on any
policy loans on insurance contracts held in the trust.
     (b) The amount by which the present value of all benefits (vested and
unvested) payable under the Plans on a pre-tax basis to Participants covered by
this trust exceeds the value of all trust assets. Each Participant’s benefit
under any of the Plans for purposes of calculating present value shall be the
highest benefit the Participant would have accrued under the Plan within the
24 months following such event, assuming that the Participant’s service
continues for 24 months at the same rate of compensation, that the Participant
continues to make future deferrals under deferred compensation plans in
accordance with his prior elections, and that the Participant is terminated at a
time when he is entitled to receive any benefit enhancement provided by the Plan
upon a Change in Control. Any benefit enhancement or right with respect to the
Plans, which is provided under employment or severance agreements of
Participants, shall be taken into account in making the foregoing calculation.
     (c) The present value of a reasonable estimate provided by the Trustee of
its fees and expenses due over the remaining duration of the trust. Such amount
may be presumed to be equal to 1% of the present value of all accrued benefits
(vested and unvested) payable under the Plans on a pre-tax basis to Participants
covered by this trust.
     (d) The present value of a reasonable estimate provided by the Trustee of
the anticipated fees and expenses for the purpose of commencing or defending
lawsuits or legal or administrative proceedings over the remaining duration of
the trust. Such amount may be presumed to be equal to 2% of the present value of
all accrued benefits (vested and unvested) payable under the Plans on a pre-tax
basis to Participants covered by this trust.

9



--------------------------------------------------------------------------------



 



          2.01-4 The calculations under 2.01-3 shall be based on the terms of
the Plans and the actuarial assumptions and methodology set forth in Appendix A
attached hereto. Before a Special Circumstance, Appendix A may be revised by the
Committee from time to time. After a Special Circumstance, Appendix A may be
revised only with the Written Consent of Participants.
          2.01-5 Whenever the Company makes a contribution to the trust pursuant
to 2.01-3, it shall furnish the Trustee with a written statement setting forth
the computation of any and all amounts contributed under subparagraphs (a), (b),
(c) and (d) of 2.01-3.
          Whenever a Special Circumstance occurs or the Company makes a
contribution pursuant to 2.01-3, the Company shall deliver to the Trustee,
contemporaneously with or immediately prior to such event, a schedule (the
“Payment Schedule”) indicating the amounts payable under each of the Plans in
respect of each Participant, the form in which such amounts are to be paid (as
provided for or available under the Plans) and the time of commencement for
payment of such amounts. The Payment Schedule shall include any other necessary
instructions with respect to benefits (including legal expenses) payable under
the Plans and any conditions with respect to any Participant’s entitlement to,
and the Company’s obligation to provide, such benefits, and such instructions
may be revised from time to time to the extent so provided under the Plans or
this Trust Agreement.
          A modified Payment Schedule shall be delivered by the Company to the
Trustee at each time that (i) additional amounts are paid by the Company to the
Trustee pursuant to 2.01-3, (ii) Excess Assets are returned to the Company
pursuant to 2.04, and (iii) any event occurs that requires a modification of the
Payment Schedule. The Company shall also furnish a Payment Schedule or modified
Payment Schedule for any or all Plan(s) upon request by the Trustee at any other
time. Whenever the Company is required to deliver to the Trustee a Payment
Schedule or a modified Payment Schedule, the Company shall also deliver at the
same time to each Participant the respective portion of the Payment Schedule or
modified Payment Schedule that sets forth the amount payable to that
Participant.
          2.01-6 Any contribution to the trust which is made by the Company
under 2.01-3 on account of a Potential Change in Control shall be returned to
the Company following

10



--------------------------------------------------------------------------------



 



one year after delivery of such contribution to the Trustee unless a Change in
Control shall have occurred during such one-year period, if the Company requests
such return within 60 days after such one-year period. If no such request is
made within this 60-day period, the contribution shall become a permanent part
of the trust fund. The one-year period shall recommence in the event of and upon
the date of any subsequent Potential Change in Control.
          2.01-7 “Potential Change in Control” shall be deemed to occur if:
     (a) Any person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, as defined in Section 13(d)(3) of
the Act, delivers to the Company a statement containing the information required
by Schedule 13-D under the Act, or any amendment to any such statement, that
shows that such person has acquired, directly or indirectly, the beneficial
ownership of (i) more than 10% of any class of equity security of the Company
entitled to vote as single class in the election or removal from office of
directors, or (ii) more than 10% of the voting power of any group of classes of
equity securities of the Company entitled to vote as a single class in the
election or removal from office of directors;
     (b) The Company becomes aware that preliminary or definitive copies of a
proxy statement and information statement or other information have been filed
with the Securities and Exchange Commission pursuant to Rule 14a-6, Rule 14c-5,
or Rule 14f-l under the Act relating to a Potential Change in Control of the
Company;
     (c) Any person delivers to the Company pursuant to Rule 14d-3 under the Act
a Tender Offer Statement relating to Voting Securities of the Company;
     (d) Any person (other than the Company) publicly announces an intention to
take actions which if consummated would constitute a Change in Control;
     (e) The Company enters into an agreement or arrangement, the consummation
of which would result in the occurrence of a Change in Control;

11



--------------------------------------------------------------------------------



 



     (f) The Board approves a proposal, or the Company enters into an agreement,
which if consummated would constitute a Change in Control; or
     (g) The Board adopts a resolution to the effect that, for purposes of this
Trust Agreement, a Potential Change in Control has occurred.
Notwithstanding the foregoing, a Potential Change in Control shall not be deemed
to occur as a result of any event described in (a) through (f) above, if
directors who were a majority of the members of the Board prior to such event
determine that the event shall not constitute a Potential Change in Control and
furnish written notice to the Trustee of such determination.
          2.01-8 The Trustee shall accept the contributions made by the Company
and hold them as a trust fund for the payment of benefits under the Plans. The
Trustee shall not be responsible for determining the required amount of
contributions or for collecting any contribution not voluntarily paid, nor shall
the Trustee be responsible for the adequacy of the trust fund to meet and
discharge all liabilities under the Plans. Contributions may be in cash or in
other assets acceptable to the Trustee specified in 2.02.
     2.02 Investments and Valuation
          2.02-1 The trust fund may be invested in insurance contracts
(“Contracts”). Such Contracts may be purchased by the Company and transferred to
the Trustee as in-kind contributions or may be purchased by the Trustee with the
proceeds of cash contributions (or may be purchased upon direction by the
Committee pursuant to 2.02-2 or an Investment Manager pursuant to 2.02-4). The
Trustee shall have the power to exercise all rights, privileges, options and
elections granted by or permitted under any Contract or under the rules of the
insurance company issuing the Contract (“Insurer”), including the right to
obtain policy loans against the cash value of the Contract. Prior to a Special
Circumstance, the exercise by the Trustee of any incidents of ownership under
any Contract shall be subject to the direction of the Committee. The Committee
may from time to time direct the Trustee in writing as to the designation of the
beneficiary of a Participant under a Contract for any part of the death benefits
payable to such beneficiary thereunder, and the Trustee shall promptly file such
designation with the Insurer.

12



--------------------------------------------------------------------------------



 



          Notwithstanding anything contained herein to the contrary, neither the
Company nor the Trustee shall be liable for the refusal of any Insurer to issue
or change any Contract or Contracts or to take any other action requested by the
Trustee; nor for the form, genuineness, validity, sufficiency or effect of any
Contract or Contracts held in the trust; nor for the act of any person or
persons that may render any such Contract or Contracts null and void; nor for
failure of any Insurer to pay the proceeds of any such Contract or Contracts as
and when the same shall become due and payable; nor for any delay in payment
resulting from any provision contained in any such Contract or Contracts; nor
for the fact that for any reason whatsoever (other than its own negligence or
willful-misconduct) any Contracts shall lapse or otherwise become uncollectible.
          2.02-2 Prior to a Special Circumstance, the Trustee shall invest the
trust fund in accordance with written directions by the Committee, including
directions for exercising rights, privileges, options and elections pertaining
to Contracts and for borrowing from Contracts or other borrowing by the Trustee.
The Trustee shall act only as an administrative agent in carrying out directed
investment transactions and shall not be responsible for the investment
decision. If a directed investment transaction violates any duty to diversify,
to maintain liquidity or to meet any other investment standard under this trust
or applicable law, the entire responsibility shall rest upon the Company. The
Trustee shall be fully protected in acting upon or complying with any investment
objectives, guidelines, restrictions or directions provided in accordance with
this paragraph.
          After a Special Circumstance the Committee shall no longer be entitled
to direct the Trustee with respect to the investment of the trust fund, unless
the Written Consent of Participants is obtained for the Committee to continue to
have this right pursuant to 2.02-2. If such Written Consent of Participants is
not obtained, the trust fund shall be invested by the Trustee pursuant to 2.02-3
or by an Investment Manager appointed by the Company pursuant to 2.02-4.
          The Committee may not direct the Trustee to make any investments, and
the Company may not make any contributions to the trust fund, which are not
permissible investments under 2.02-2 and 2.02-3.

13



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, no investments shall be made at any
time in any securities, instruments, accounts or real property of the Company or
its affiliates, and the Trustee may not loan trust fund assets to the Company or
its affiliates, or permit the Company or its affiliates to pledge trust fund
assets as collateral for loans to the Company.
          2.02-3 If the Committee so directs in writing, or at the Trustee’s
discretion following a Special Circumstance, the Trustee shall invest and
reinvest the assets of the trust fund as the Trustee, in its sole discretion,
may deem appropriate, in accordance with applicable law. The permissible
investments shall be limited to the following:
     (a) Insurance or annuity contracts; or
     (b) Preferred or common stocks, bonds, notes, debentures, commercial paper,
certificates of deposit, money market funds, obligations of governmental bodies,
or other securities; or
     (c) Interest-bearing savings or deposit accounts with any federally-insured
bank or savings and loan association (including the Trustee or an affiliate of
the Trustee); or
     (d) Shares in, or certificates of participation issued by investment
companies, investment trusts, mutual funds, or common or pooled investment funds
(including any common or pooled investment fund now or hereafter maintained by
the Trustee or any affiliate of the Trustee).
          2.02-4 Prior to a Special Circumstance the Company may appoint one or
more investment managers (“Investment Manager”) subject to the following
provisions:
     (a) The Company may appoint one or more Investment Managers to manage
(including the power to acquire and dispose of) a specified portion of the
assets of the trust (hereinafter referred to as that Investment Manager’s
“Segregated Fund”). Any Investment Manager so appointed must be either (A) an
investment adviser registered as such under the Investment Advisers Act of 1940,
(B) a bank, as defined in that Act, or (C) an insurance company qualified to

14



--------------------------------------------------------------------------------



 



perform services in the management, acquisition or disposition of the assets of
trusts under the laws of more than one state; and any Investment Manager so
appointed must acknowledge in writing to the Company and to the Trustee that it
is a fiduciary with respect to the Plans. The Trustee, until notified in writing
to the contrary, shall be fully protected in relying upon any written notice of
the appointment of an Investment Manager furnished to it by the Company. In the
event of any vacancy in the office of Investment Manager, the Trustee shall be
deemed to be the Investment Manager of that Investment Manager’s Segregated Fund
until an Investment Manager thereof shall have been duly appointed; and in such
event, until an Investment Manager shall have been so appointed and qualified,
references herein to the Trustee’s acting in respect of that Segregated Fund
pursuant to direction from the Investment Manager shall be deemed to authorize
the Trustee to act in its own discretion in managing and controlling the assets
of that Segregated Fund, and subparagraphs, (b) and (c) below shall have no
effect with respect thereto and shall be disregarded.
     (b) Each Investment Manager appointed pursuant to subparagraph (a) above
shall have exclusive authority and discretion to manage and control the assets
of its Segregated Fund and may invest and reinvest the assets of the Segregated
Fund in any investments in which the Trustee is authorized to invest under
2.02-3, subject to the terms and limitations of any written instruments
pertaining to its appointment as Investment Manager. Copies of any such written
instruments shall be furnished to the Trustee. In addition, each Investment
Manager from time to time and at any time may delegate to the Trustee (or in the
event of any vacancy in the office of Investment Manager, the Trustee may
exercise in respect of that Investment Manager’s Segregated Fund) discretionary
authority to invest and reinvest otherwise uninvested cash held in its
Segregated Fund temporarily in bonds, notes or other evidences of indebtedness
issued or fully guaranteed by the United States of America or any agency or
instrumentality thereof, or in other obligations of a short-term nature,
including prime commercial obligations or part interests therein or in units of
any common trust fund maintained by the Trustee or its affiliates which are
invested primarily in cash equivalents.

15



--------------------------------------------------------------------------------



 



     (c) Unless the Trustee knowingly participates in, or knowingly undertakes
to conceal, an act or omission of an Investment Manager, knowing such act or
omission to be a breach of the fiduciary responsibility of the Investment
Manager with respect to the Plans, the Trustee shall not be liable for any act
or omission of any Investment Manager and shall not be under any obligation to
invest or otherwise manage the assets of the Plans that are subject to the
management of any Investment Manager. Without limiting the generality of the
foregoing, the Trustee shall not be liable by reason of its taking or refraining
from taking at the direction of an Investment Manager any action in respect of
that Investment Manager’s Segregated Fund. The Trustee shall be under no duty to
question or to make inquiries as to any direction or order or failure to give
direction or order by any Investment Manager; and the Trustee shall be under no
duty to make any review of investments acquired for the trust at the direction
or order of any Investment Manager and shall be under no duty at any time to
make any recommendation with respect to disposing of or continuing to retain any
such investment.
          2.02-5 The values of all assets in the trust fund shall be reasonably
determined by the Trustee at such times as reasonably directed in writing by the
Committee. At any time before or after a Special Circumstance, the Trustee shall
have the right, when and if reasonably necessary for purposes of carrying out
the purposes of this Trust Agreement, to secure confirmation of value by a
qualified independent party for all property of the trust fund, including any
property to be substituted for other property of the trust fund pursuant to
2.05, but excluding insurance or annuity contracts and publicly-traded property
for which market quotations are readily available. Before a Special Circumstance
the Company may designate such qualified independent party or parties to
determine the fair market value of the assets in the trust fund.
          Any insurance or annuity contracts held in the trust fund shall be
valued at their cash surrender values, except for purposes of substituting other
property for such Contracts

16



--------------------------------------------------------------------------------



 



pursuant to 2.05-2. All assets of the trust fund shall be valued at their fair
market values net of all liabilities to which the assets are subject.
     2.03 Subtrusts
          2.03-1 Upon direction from the Company, the Trustee shall establish a
separate subtrust (“Subtrust”) for each of the Plans to which it shall credit
contributions it receives which are earmarked for that Plan and Subtrust. The
Trustee shall also establish a separate Subtrust to which it shall credit any
contributions it receives which are earmarked to the special reserve for payment
of future fees and expenses of the Trustee and future trust fees and expenses
for legal and administrative proceedings. Each Subtrust shall reflect an
undivided interest in assets of the trust fund and shall not require any
segregation of particular assets, except that an insurance or annuity contract
covering benefits of a particular Plan shall be held in the Subtrust for the
Plan. All contributions shall be designated by the Company for a particular
Subtrust.
          2.03-2 The Trustee shall allocate investment earnings and losses and
expenses of the trust fund among the Subtrusts in proportion to their balances,
except that changes in the value of an insurance contract (including premiums
and interest on loans on an insurance contract) shall be allocated to the
Subtrust for which it is held. Payments to creditors during Insolvency
Administration under 5.02 shall be charged against the Subtrusts in proportion
to their balances, except that payment of Plan benefits to a Participant as a
general creditor shall be charged against the Subtrust for that Plan.
          2.03-3 Assets allocated to a Subtrust for one Plan may not be utilized
to provide benefits under any other Plans until all benefits under such Plan
have been paid in full, except that Excess Assets of a Subtrust may be
transferred to other Subtrusts pursuant to 2.04-5.
     2.04 Recapture of Excess Assets
          2.04-1 In the event one or more Subtrusts shall hold Excess Assets,
the Committee, at its option, may direct the Trustee to return part or all of
such Excess Assets to the Company or Companies for which the Subtrust or
Subtrusts are maintained.

17



--------------------------------------------------------------------------------



 



          2.04-2 “Excess Assets” are assets of a Subtrust exceeding one hundred
ten percent (110%) of the amounts described in subparagraphs; (a), (b), (c) and
(d) of 2.01-3 determined by the Committee with respect to such Subtrust.
          2.04-3 The calculation required by 2.04-2 shall be based on the terms
of the Plans and the actuarial assumptions and methodology set forth in
Appendix A. Before a Special Circumstance, the calculation shall be made by the
Company or a qualified actuary or consultant selected by the Committee. After a
Special Circumstance, the calculation shall be made by a qualified actuary or
consultant selected by the Committee with the Written Consent of Participants.
          2.04-4 Excess Assets shall be returned to the Company in any order of
priority directed by the Committee.
          2.04-5 If any Subtrust holds Excess Assets, the Committee may direct
the Trustee to transfer such Excess Assets to other Subtrusts, either ratably in
proportion to the unfunded liabilities to Participants for Plan benefits of all
other Subtrusts or first to the other Subtrust(s) with the largest percentage of
such unfunded liabilities.
          In determining Excess Assets for a Subtrust each Subtrust for a Plan
shall bear its allocable share of the amounts described in subparagraphs (a) and
(b) of 2.01-3, which relate to that Plan.
     2.05 Substitution of Other Property
          2.05-1 The Company shall have the power to reacquire part or all of
the assets or collateral held in the trust fund at any time, by simultaneously
substituting for it other readily marketable property of equivalent value, net
of any costs of disposition; provided that, if the trust holds Excess Assets,
the property which is substituted shall not be required to be of equivalent
value, but only of sufficient value so that the trust will retain Excess Assets
of not less than $10,000 after such substitution. The property which is
substituted must be among the types of investments authorized under 2.02 and may
not be less liquid or marketable or less well secured than the property for
which it is substituted, as determined by the Trustee. Such power is exercisable
in a nonfiduciary capacity and may be exercised without the approval or consent
of Participants or any other person.

18



--------------------------------------------------------------------------------



 



          2.05-2 Except for insurance contracts, the value of any assets
reacquired under 2.05-1 shall be determined as provided in 2.02-5. The value of
any insurance contract reacquired under 2.05-1 shall be the present value of
future projected cash flow or benefits payable under the Contract, but not less
than the cash surrender value. The projection shall include death benefits based
on reasonable mortality assumptions, including known facts specifically relating
to the health of the insured and the terms of the Contract to be reacquired. The
Trustee may rely on any values provided by the insurer and shall have no duty to
review or investigate the values so provided.
          2.05-3 The Company shall pay all costs incurred in valuing the assets
of the trust fund pursuant to the Trust Agreement, including any assets to be
substituted for other assets of the trust fund pursuant to 2.02-5 and 2.05. If
not so paid, these costs shall be paid from the trust fund.
     2.06 Administrative Powers of Trustee
          2.06-1 Subject in all respects to applicable provisions of all
applicable law and this Trust Agreement, including but not limited to provisions
relating to the investment of the trust fund, the Trustee shall have the rights,
powers and privileges of an absolute owner when dealing with property of the
trust, including (without limiting the generality of the foregoing) the powers
listed below:
     (a) To sell, convey, transfer, exchange, partition, lease, and otherwise
dispose of any of the assets of the trust at any time held by the Trustee under
this Trust Agreement;
     (b) To exercise any option, conversion privilege or subscription right
given the Trustee as the owner of any security held in the trust; to vote any
corporate stock either in person or by proxy, with or without power of
substitution; to consent to or oppose any reorganization, consolidation, merger,
readjustment of financial structure, sale, lease or other disposition of the
assets of any corporation or other organization, the securities of which may be
an asset of

19



--------------------------------------------------------------------------------



 



the trust; and to take any action in connection therewith and receive and retain
any securities resulting therefrom;
     (c) To deposit any security with any protective or reorganization
committee, and to delegate to such committee such power and authority with
respect thereto as the Trustee may deem proper, and to agree to pay out of the
trust such portion of the expenses and compensation of such committee as the
Trustee, in its discretion, shall deem appropriate;
     (d) To cause any property of the trust to be issued, held or registered in
the name of the Trustee as trustee, or in the name of one or more of its
nominees, or one or more nominees of any system for the central handling of
securities, or in such form that title will pass by delivery, provided that the
records .of the Trustee shall in all events indicate the true ownership of such
property, or to deposit any securities held in the trust with a securities
depository;
     (e) To renew or extend the time of payment of any obligation due or to
become due;
     (f) To commence or defend lawsuits or legal or administrative proceedings;
to compromise, arbitrate or settle claims, debts or damages in favor of or
against the trust, to deliver or accept, in either total or partial satisfaction
of any indebtedness or other obligation, any property; to continue to hold for
such period of time as the Trustee may deem appropriate any property so
received; and to pay all costs and reasonable attorneys’ fees in connection
therewith out of the assets of the trust;
     (g) To foreclose any obligation by judicial proceeding or otherwise;
     (h) To manage any real property in the trust in the same manner as if the
Trustee were the absolute owner thereof, including the power to lease the same
for such term or terms within or beyond the existence of the trust and upon such
conditions as the Trustee may deem proper; and to grant options to purchase or
acquire options to purchase any real property;

20



--------------------------------------------------------------------------------



 



     (i) To appoint one or more persons or entities as ancillary trustee or
sub-trustee for the purpose of investing in and holding title to real or
personal property or any interest therein; provided that any such ancillary
trustee or sub-trustee shall act with such power, authority, discretion, duties,
and functions of the Trustee as shall be specified in the instrument
establishing such ancillary trust or sub-trust, including (without limitation)
the power, to receive, hold and manage property, real or personal, or undivided
interests therein; and the Trustee may pay the reasonable expenses and
compensation of such ancillary trustees or sub- trustees out of the trust;
     (j) To hold such part of the assets of the trust uninvested for such
limited periods of time as may be necessary for purposes of orderly trust
administration or pending required directions, without liability for payment of
interest;
     (k) To determine how all receipts and disbursements shall be credited,
charged or apportioned as between income and principal, and the decision of the
Trustee shall be final and not subject to question by any Participant or
beneficiary of the trust; and
     (l) Generally to do all acts, whether or not expressly authorized, which
the Trustee may deem necessary or desirable for the orderly administration or
protection of the trust fund; provided, however, that the Trustee shall not be
authorized to operate or conduct a trade or business using assets of the trust
fund.
          2.06-2 The Company shall from time to time pay taxes (references in
this Trust Agreement to the payment of taxes shall include interest and
applicable penalties) of any and all kinds whatsoever which at any time are
lawfully levied or assessed upon or become payable in respect of the trust fund,
the income or any property forming a part thereof, or any security transaction
pertaining thereto. To the extent that any taxes levied or assessed upon the
trust fund are not paid by the Company or contested by the Company pursuant to
the last sentence of this paragraph, the Trustee shall pay such taxes out of the
trust fund. If requested by the Company, the Trustee shall, at the Company’s
expense, contest the validity of such taxes in

21



--------------------------------------------------------------------------------



 



any manner deemed appropriate by the Company or its counsel, but only if it has
received an indemnity bond or other security satisfactory to it to pay any
expenses of such contest. Alternatively, the Company may itself contest the
validity of any such taxes.
          2.06-3 Notwithstanding any provisions in the Plans or this Trust
Agreement to the contrary, the Company may direct the Trustee to withhold any
benefits payable to a beneficiary as a result of the death of the Participant or
any other beneficiary until such time as (a) the Company is able to determine
whether a generation-skipping transfer tax, as defined in Chapter 13 of the
Code, or any substitute provision therefor, is or may become payable by the
Company or Trustee as a result of benefit payments to the beneficiary; and
(b) the Company has determined the amount of generation-skipping transfer tax
that is or may become due, including interest thereon. If any such tax is or may
become payable, the Trustee at the direction of the Company shall reduce the
benefits otherwise payable hereunder to such beneficiary by such amounts as the
Company or Trustee reasonably believes are necessary to pay any
generation-skipping transfer tax and interest thereon which is or may become
due.
          Any excess amounts so withheld from a beneficiary, which are not used
to pay generation-skipping transfer tax and interest thereon, shall be payable
to the beneficiary as soon as there is a final determination of the applicable
generation-skipping transfer tax and interest thereon. Whenever any amounts
which were withheld are paid to any beneficiary, interest shall be payable by
the Company or, upon direction of the Company, from the trust to such
beneficiary for the period of time between the date when such amounts would
otherwise have been paid to the beneficiary and the date when such amounts are
actually paid to the beneficiary after the aforementioned generation-skipping
transfer tax determinations are made and the amount of benefits payable to the
beneficiary is finally determined. Interest shall be payable at the same rate as
provided under 5.03-2.
ARTICLE III
Administration
     3.01 Committee; Company Representatives
          3.01-1 The Committee is the plan administrator for the Plans and has
general responsibility to interpret the Plans and determine the rights of
Participants and beneficiaries.

22



--------------------------------------------------------------------------------



 



          3.01-2 The Trustee shall be given the names and specimen signatures of
the members of the Committee and any other Company representatives authorized to
take action in regard to the administration of the Plans and this trust. The
Trustee shall accept and rely upon the names and signatures until notified of
any change. Instructions to the Trustee shall be signed for the Committee, by
the Chairman or such other person as the Committee may designate and for the
Company by any officer or such other representative as the Company may
designate.
     3.02 Payment of Benefits
          3.02-1 Subject to the other provisions of this trust, including but
not limited to 3.02-3 hereof, the Trustee shall pay benefits to Participants and
beneficiaries on behalf of the Company in satisfaction of its obligations under
the Plans. The Trustee shall advise the Company whenever the assets of the trust
or Subtrust, other than insurance contracts or amounts needed to pay future
premiums or loan interest payments on insurance contracts, are insufficient to
make payments of benefits under the Plans to Participants when due. Benefit
payments from a Subtrust shall be made in full until the assets of the Subtrust
are exhausted. Payments due on the date the Subtrust is exhausted shall be
covered pro rata. The Company’s obligation shall not be limited to the trust
fund, and a Participant or beneficiary shall have a claim against the Company
for any payment not made by the Trustee.
          The Company shall pay benefits directly to Participants and
beneficiaries in satisfaction of its obligations under a Plan whenever either
(i) the assets of the Subtrust are not then sufficient to satisfy any then
applicable contribution or funding requirements imposed under 2.01, or (ii)
there are no assets in the Subtrust other than insurance or annuity contracts
earmarked for other Participants or beneficiaries. If the Company fails to make
any such required payments when due, after 60 days written notice to the Company
to permit the Company to make any such payments, the Trustee shall pay benefits
to Participants and beneficiaries under any Plan from the assets of the Subtrust
for that Plan, if any.
          3.02-2 A Participant’s entitlement to benefits under the Plans shall
be determined by the Committee. Any benefit enhancement or right with respect to
the Plans, which is provided under employment or severance agreements of
Participants, shall be taken into account in making the foregoing determination.
Any claim for such benefits shall be considered

23



--------------------------------------------------------------------------------



 



and reviewed under the claims procedures established for the Plans.
          3.02-3 The Trustee shall make payments in accordance with written
directions from the Committee or agent designated by the Committee, except as
provided in 3.03. The Trustee may request such directions from the Committee or
consultant designated by the Committee. If the Committee or consultant
designated by the Committee fails to furnish written directions to the Trustee,
within 15 days after receiving a written request for directions from the
Trustee, the Trustee shall make payments in accordance with the most recent
Payment Schedule furnished to it by the Company or withhold payment until it
receives written direction from the Committee.
          The Committee or a third party record-keeper designated by the
Committee shall make any required income tax withholding and shall pay amounts
withheld to taxing authorities on the Company’s behalf or determine that such
amounts have been paid by the Company.
          3.02-4 The Trustee shall use the assets of the trust or any Subtrust
to make benefit payments or other payments in the following order of priority:
     (a) Cash contributions from the Company which are specifically designated
to enable the Trustee to make such benefit payments or other payments when due;
     (b) Cash and cash equivalents of the trust or Subtrust;
     (c) All taxable investments of the trust or Subtrust (other than cash and
cash equivalents and Contracts with Insurers), in such order as the Trustee may
determine;
     (d) All non-taxable investments of the trust or Subtrust (other than cash
and cash equivalents and Contracts with Insurers), in such order as the Trustee
may determine; and
     (e) Contracts with Insurers held in the trust or Subtrust, in such order
and manner (for example, making tax-free withdrawals prior to any taxable
withdrawals from Contracts) as the Committee may determine. As directed by

24



--------------------------------------------------------------------------------



 



the Committee, the Trustee shall make tax-free withdrawals prior to any taxable
withdrawals from Contracts; shall make withdrawals from Contracts to the premium
vanish point before surrendering any Contracts; and shall surrender Contracts,
only if necessary, proceeding, in order of Contracts on insureds from the
youngest to the oldest ages based on the insured’s age on the date of surrender
of the Contract. Notwithstanding the foregoing, the Trustee may use the assets
of the trust or any Subtrust in any other order of priority directed by the
Committee with the Written Consent of Participants affected thereby.
     3.03 Disputed Claims
          3.03-1 A Participant covered by this Trust whose claim has been denied
by the Committee, or who has received no response to the claim within 30 days
after submission, may submit the claim to the Trustee. The Trustee shall give
written notice of the claim to the Committee. If the Trustee receives no written
response from the Committee within 30 days after the date the Committee is given
written notice of the claim, the Trustee shall pay the Participant the amount
claimed.
     3.04 Records
          3.04-1 The Trustee shall keep complete records on the trust fund open
to inspection by the Company, Committee and Participants at all reasonable
times. In addition to accountings required below, the Trustee shall furnish to
the Company, Committee and Participants any information reasonably requested
about the trust fund.
     3.05 Accountings
          3.05-1 The Trustee shall furnish the Company with a complete statement
of accounts annually within 60 days after the end of the trust year showing
assets and liabilities and income and expense for the year of the trust and each
Subtrust. The Trustee shall also furnish the Company with accounting statements
at such other times as the Company may reasonably request. The form and content
of the statement of accounts shall be sufficient for the Company to include in
computing its taxable income and credits the income, deductions and credits
against tax that are attributable to the trust fund.

25



--------------------------------------------------------------------------------



 



          3.05-2 The Company may object to an accounting within 180 days after
it is furnished and require that it be settled by audit by a qualified,
independent certified public accountant. The auditor shall be chosen by the
Trustee from a list of at least five such accountants furnished by the Company
at the time the audit is requested. Either the Company or the Trustee may
require that the account be settled by a court of competent jurisdiction, in
lieu of or in conjunction with the audit. All expenses of any audit or court
proceedings, including reasonable attorneys’ fees, shall be allowed as
administrative expenses of the trust.
          3.05-3 If the Company does not object to an accounting within the time
provided, the account shall be settled for the period covered by it.
          3.05-4 When an account is settled, it shall be final and binding on
all parties, including all Participants and persons claiming through them.
     3.06 Expenses and Fees
          3.06-1 The Trustee shall be reimbursed for all reasonable expenses and
shall be paid a reasonable fee fixed by agreement with the Company from time to
time. No increase in the fee shall be effective before 60 days after the Trustee
gives written notice to the Company of the increase. The Trustee shall notify
the Company periodically of expenses and fees.
          3.06-2 The Company shall pay trustee and other administrative and
valuation fees and expenses incurred pursuant to this Trust Agreement, including
reasonable fees for legal counsel in the event the Trustee deems it necessary or
proper to obtain the advice of counsel. If not so paid, these fees and expenses
shall be paid from the trust fund. The cost of any litigation relating to this
trust shall be an administrative expense.
ARTICLE IV
Liability
     4.01 Indemnity
          4.01-1 Subject to such limitations as may be imposed by applicable
law, the Company shall indemnify and hold harmless the Trustee from any claim,
loss, liability or expense arising from any action or inaction in administration
of this trust based on direction or

26



--------------------------------------------------------------------------------



 



information received from the Company, Committee or any Investment Manager;
provided, however, that the foregoing indemnity shall not apply to any such
claims, losses, liabilities or expenses arising from willful misconduct or bad
faith of the Trustee.
     4.02 Bonding
          4.02-1 The Trustee need not give any bond or other security for
performance of its duties under this trust.
ARTICLE V
Insolvency
     5.01 Determination of Insolvency
          The Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (1) the Company is unable to
pay its debts as they become due, or (2) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.
     5.02 Rights of Creditors
          At all times during the continuance of this Trust, as provided in
Section 1.02 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.
          5.02-1 The Board of Directors and the Chief Executive Officer of the
Company shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Plan participants or their
beneficiaries.
          5.02-2 Unless the Trustee has actual knowledge of the Company’s
Insolvency, or has received notice from the Company or a person claiming to be a
creditor alleging that the Company is Insolvent, the Trustee shall have no duty
to inquire whether the

27



--------------------------------------------------------------------------------



 



Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.
     5.03 Effect of Insolvency
          If at any time the Trustee has determined that the Company is
Insolvent, the Trustee shall discontinue payments to Participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Participants under the Plans or their beneficiaries to
pursue their rights as general creditors of the Company with respect to benefits
due under the Plans or otherwise.
     5.04 Termination of Insolvency Status
          The Trustee shall resume the payment of benefits to Participants under
the Plans or their beneficiaries in accordance with Section 2 of this Trust
Agreement only after the Trustee has determined that the Company is not
Insolvent (or is no longer Insolvent). Provided that there are sufficient
assets, if the Trustee discontinues the payment of benefits from the Trust
pursuant to Section 5.03 hereof and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Participants or their beneficiaries under the terms of
the Plans for the period of such discontinuance, less the aggregate amount of
any payments made to Participants or their beneficiaries by the Company in lieu
of the payments provided for hereunder during any such period of discontinuance.
     5.05 Creditors’ Claims During Solvency
          5.05-1 During periods of Solvency the Trustee shall hold the trust
fund exclusively to pay Plan benefits and fees and expenses of the trust until
all benefits under all Plans have been paid. Creditors of the Company shall not
be paid during Solvency from the trust fund, which may not be seized by or
subjected to the claims of such creditors in any way.

28



--------------------------------------------------------------------------------



 



     5.05-2 A period of Solvency is any period not covered by 5.02.
ARTICLE VI
Successor Trustees
     6.01 Resignation and Removal
          6.01-1 The Trustee may resign at any time by notice to the Company,
which shall be effective 60 days after such notice is given, unless the Company
and the Trustee agree otherwise.
          6.01-2 The Trustee may be removed by the Company on 60 days written
notice or such shorter notice as may be accepted by the Trustee. However, after
a Special Circumstance the Trustee may be removed only with the Written Consent
of Participants.
          6.01-3 When resignation or removal is effective, the Trustee shall
begin transfer of assets to the successor Trustee immediately. The transfer
shall be completed within 60 days, unless the Company extends the time limit.
          6.01-4 If the Trustee resigns or is removed, the Company shall appoint
a successor by the effective date of resignation or removal under 6.01-1 or
6.01-2. After a Special Circumstance a successor Trustee may be appointed only
with the Written Consent of Participants. If no such appointment has been made,
the Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
such court proceeding shall be allowed as administrative expenses of the trust.
     6.02 Appointment of Successor
          6.02-1 The Company may appoint any national or state bank or trust
company that is unrelated to the Company as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, which shall have all of the rights and powers of the
former Trustee, including ownership rights in the trust assets. The former
Trustee shall execute any instruments necessary or reasonably requested by the
Company or the successor Trustee to evidence the transfer. After a Special
Circumstance

29



--------------------------------------------------------------------------------



 



a successor Trustee may be appointed only with the Written Consent of
Participants.
          6.02-2 The successor Trustee need not examine the records and acts of
any prior Trustee and may retain or dispose of existing trust assets, subject to
the other provisions of this Trust Agreement. The successor Trustee shall not be
responsible for, and the Company shall indemnify and hold harmless the successor
Trustee from any claim or liability because of, any action or inaction of any
prior Trustee or any other past event, any existing condition or any existing
assets.
     6.03 Accountings; Continuity
          6.03-1 A Trustee who resigns or is removed shall submit a final
accounting to the Company as soon as practicable. The accounting shall be
received and settled as provided in 3.05 for regular accountings.
          6.03-2 No resignation or removal of the Trustee or change in identity
of the Trustee for any reason shall cause a termination of the Plans or this
trust.
ARTICLE VII
General Provisions
     7.01 Interests Not Assignable
          7.01-1 The interest of a Participant in the trust fund may not be
assigned, pledged or otherwise encumbered, seized by legal process, transferred
or subjected to the claims of the Participant’s creditors in any way.
          7.01-2 The Company may not create a security interest in the trust
fund in favor of any of its creditors. The Trustee shall not make payments from
the trust fund of any amounts to creditors of the Company other than
Participants, except as provided in 5.02.
          7.01-3 The Participants shall have no interest in the assets of the
trust fund beyond the right to receive payment of Plan benefits and
reimbursement of expenses from such assets subject to the instructions during
Insolvency referred to in 5.02. During Insolvency Administration the
Participants’ rights to trust assets shall not be superior to those of any other
general creditors of the Company.

30



--------------------------------------------------------------------------------



 



     7.02 Amendment
          7.02-1 The Company and the Trustee may amend this Trust Agreement at
any time, except to make it revocable, after it has become irrevocable, by a
written instrument executed by both parties. Except as provided below, any such
amendment after a Special Circumstance or more than two years after February 12,
1992 may be made only with the Written Consent of Participants. Notwithstanding
the foregoing, any such amendment may be made by written agreement of the
Company and the Trustee without the Written Consent of Participants if such
amendment will not have a material adverse effect on the rights of any
Participant hereunder or, prior to a Special Circumstance, is necessary to
comply with any laws, regulations or other legal requirements.
     7.03 Applicable Law
          7.03-1 THIS TRUST SHALL BE GOVERNED, CONSTRUED AND ADMINISTERED
ACCORDING TO THE LAWS OF THE STATE OF TEXAS, EXCEPT AS PREEMPTED BY ERISA.
     7.04 Agreement Binding on All Parties
          7.04-1 This Trust Agreement shall be binding upon the heirs, personal
representatives, successors and assigns of any and all present and future
parties.
     7.05 Notices and Directions
          7.05-1 Any notice or direction under this Trust Agreement shall be in
writing and shall be deemed given when actually delivered or, if mailed, when
deposited postpaid as first-class mail. Mail to a party shall be directed to the
address stated below or to such other address as either party may specify by
notice to the other party. Notices to the Committee shall be sent to the address
of the Company. Notices to Participants who have submitted claims under 3.03
shall be mailed to the address shown in the claim submission. Until notice is
given to the contrary, notices to the Company and the Trustee shall be addressed
as follows:

     
Company:
  Pier 1 Imports, Inc.
 
  100 Pier 1 Place
 
  Fort Worth, Texas 76102
 
  Attention: General Counsel

31



--------------------------------------------------------------------------------



 



     
Trustee:
  Wachovia Bank National Association
 
  Executive Benefits Group
 
  One West Fourth Street NC 6251
 
  Winston – Salem, North Carolina 27101
 
  Attention: Account Officer for Pier 1 Imports

     7.06 No Implied Duties
          7.06-1 The duties of the Trustee shall be those stated in this trust,
and no other duties shall be implied.
     7.07 Gender. Singular and Plural
          7.07-1 All pronouns and any variations thereof shall be deemed to
refer to the masculine or feminine, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.
ARTICLE VIII
INSURER
     8.01 Insurer Not a Party
          8.01-1 The Insurer shall not be deemed to be a party to this Trust
Agreement, and its obligations shall be measured and determined solely by the
terms of its Contracts and other agreements executed by it.
     8.02 Authority of Trustee
          8.02-1 The Insurer shall accept the signature of the Trustee on any
documents or papers executed in connection with such Contracts. Such signature
shall be conclusive proof to the Insurer that the person on whose life an
application is being made is eligible to have such Contract issued on his life
and is eligible for a Contract of the type and amount requested.
     8.03 Contract Ownership
          8.03-1 The Insurer shall deal with the Trustee as the sole and
absolute owner of the trust’s interests in such Contracts and shall have no
obligation to inquire whether any action or failure to act on the part of the
Trustee is in accordance with or authorized by the terms

32



--------------------------------------------------------------------------------



 



of the Plans or this Trust Agreement.
     8.04 Limitation of Liability:
          8.04-1 The Insurer shall be fully discharged from any and all
liability for any action taken or any amount paid in accordance with the
direction of the Trustee and shall have no obligation to see to the proper
application of the amounts so paid. The Insurer shall have no liability for the
operation of this Trust Agreement or the Plans, whether or not in accordance
with their terms and provisions.
     8.05 Change of Trustee
          8.05-1 The Insurer shall be fully discharged from any and all
liability for dealing with a party or parties indicated on its records to be the
Trustee until such time as it shall receive at its home office written notice of
the appointment and qualification of a successor Trustee.
          IN WITNESS WHEREOF, the Company and the Trustee have caused this Trust
Agreement to be executed by their respective duly authorized officers as of the
date set forth on page 1 above.

             
 
            PIER 1 IMPORTS (U.S.), INC.,   PIER 1 IMPORTS, INC., a Delaware
corporation   a Delaware corporation
 
           
By
      By    
 
           
Its
      Its    
 
                      TRUSTEE: PIER 1 SERVICES COMPANY   WACHOVIA BANK NATIONAL
        ASSOCIATION
 
            By Pier 1 Holdings, Inc.         Its Managing Trustee        
 
           
By
      By    
 
           
Its
      Its    
 
           

33



--------------------------------------------------------------------------------



 



APPENDIX A
Assumptions and Methodology for
Calculations Required Under 2.01 and 2.04

1.   The liability for benefits under each Plan will be calculated using the
following two different assumptions as to when Participants terminate service:

  (a)   As of the applicable date under 2.01-3 or 2.04.     (b)   24 months
after the applicable date, assuming future compensation continues at current
levels, and future deferrals under deferred compensation plans continue pursuant
to prior elections.

    The liability for accrued benefits under each Plan will be the greater of
the liabilities calculated in accordance with (a) and (b) above.

2.   Calculations will be based upon the most valuable optional form of payment
available to the Participant.

3.   The liability for benefits under deferred compensation or defined
contribution Plans shall be equal to the deferral or other account balances
(vested and unvested) of Participants as of the applicable date, plus projected
deferrals expected to be made within 24 months after the applicable date
pursuant to prior elections. Account balances of Participants under a Plan shall
be calculated based on crediting the highest rate of interest which may become
payable to Participants under the Plan.

4.   The liability for benefits under other Plans shall be equal to the present
value of accrued benefits (vested and unvested) of Participants as of the
relevant dates under l (a) or (b) above, discounted to the applicable date at a
percentage per annum equal to that percentage used by the Pension Benefit
Guaranty Corporation in determining the present value of accrued benefits in
connection with the termination of defined benefit plans (referred to in this
Appendix A as the “PBGC Rate”).

5.   The liability for benefits under all Plans shall also include the present
value (discounted to the applicable date at 5% per annum) of any survivor
benefits which exceed the account balances or other accrued benefits of
Participants and are not covered by death benefits payable under insurance
contracts held in the trust.

6.   No mortality is assumed prior to the commencement of benefits, except for
purposes of calculating any additional accrued liability under 5 above. Future
mortality is assumed to occur in accordance with the 1983 Group Annuity Table
Male Rates after the commencement of benefits.

7.   The present value of amounts under subparagraphs (a), (c) and (d) of 2.01-3
shall be determined using the PBGC Rate.

34



--------------------------------------------------------------------------------



 



8.   Where left undefined above, calculations will be performed in accordance
with generally accepted actuarial principles.

35